

Exhibit 10.37
Performance Restricted Stock Unit Agreement
SECOND AMENDED AND RESTATED EQUITY INCENTIVE PLAN OF
BOOZ ALLEN HAMILTON HOLDING CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
GRANT NOTICE
Unless otherwise defined herein, the terms defined in the Second Amended and
Restated Equity Incentive Plan of Booz Allen Holding Corporation (the “Plan”)
shall have the same defined meanings in this Performance Restricted Stock Unit
Agreement, which includes the terms in this Grant Notice (the “Grant Notice”)
and Appendix A attached hereto (collectively, the “Agreement”).
You have been granted performance-based restricted stock units, subject to the
terms and conditions of the Plan and this Agreement in an amount, vesting
schedule and subject to satisfaction of the performance goals for the applicable
performance period, as delivered and made available to you by the Company, which
shall be deemed part of and incorporated by reference into this Grant Notice.
Your acceptance of this grant indicates your agreement and understanding that
the Performance Restricted Stock Units granted herein are subject to all of the
terms and conditions contained in the Agreement and the Plan. ACCORDINGLY,
PLEASE BE SURE TO READ ALL OF THE PLAN AND APPENDIX A, WHICH CONTAIN THE
SPECIFIC TERMS AND CONDITIONS OF THE PERFORMANCE RESTRICTED STOCK UNITS.
In order to accept this grant, please go to Fidelity NetBenefits at
www.netbenefits.com and follow the instructions regarding this grant.


1

--------------------------------------------------------------------------------






APPENDIX A TO PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
1.    Grant of Restricted Stock Units. Subject to the terms, conditions, and
restrictions set forth in this Agreement (including the Grant Notice made
available to you by the Company) and in the Plan, the Company hereby evidences
and confirms its grant to the Participant, effective as of the Grant Date, of
the target number of performance restricted stock units (the “Target Award”)
specified in the Grant Notice. Each performance restricted stock unit (a
“Restricted Stock Unit”) represents the right to receive between zero and two
shares of Company Common Stock, subject to the terms and conditions set forth in
this Agreement (including the Grant Notice) and in the Plan. Except as otherwise
provided in Section 2, the number of Restricted Stock Units that the Participant
shall actually earn for the Performance Period (up to the maximum specified in
the Grant Notice) will be determined by the Administrator based on the level of
achievement of the performance goals in accordance with the Grant Notice (the
“Performance Goals”). This Agreement is subordinate to, and the terms and
conditions of the Restricted Stock Units granted hereunder are subject to, the
terms and conditions of the Plan, which are incorporated by reference herein. If
there is any inconsistency between the terms hereof and the terms of the Plan,
the terms of the Plan shall govern. Any capitalized terms used herein without
definition shall have the meanings set forth in the Plan.
2.    Vesting of Restricted Stock Units.
(a)    Vesting. For purposes of this Agreement, the term “Performance Period”
shall mean the period set forth in the Grant Notice. The Restricted Stock Units
are subject to forfeiture until they vest. Except as otherwise provided in this
Section 2, the Restricted Stock Units shall become vested as of the vesting date
specified in the Grant Notice (the “Vesting Date”), subject to the continued
employment or service of the Participant by the Company or any Subsidiary
thereof through the Vesting Date, and to the achievement of the Performance
Goals set forth in the Grant Notice for the Performance Period as certified by
the Administrator pursuant to Section 3(a). Restricted Stock Units that do not
vest in accordance with this Section 2 shall be forfeited.
(b)    Termination of Employment.
(i)    Termination Due to Death. If a Participant’s employment or service
terminates due to the Participant’s death prior to the Vesting Date, all
unvested Restricted Stock Units shall vest on the effective date of such
termination of employment or service at Target Award levels. Vested Restricted
Stock Units shall be settled as set forth in Section 3.
(ii)    Termination by Reason of a Company Approved Departure; Termination by
Reason of Disability. If a Participant’s employment or service terminates prior
to the Vesting Date (A) by reason of a Company Approved Departure (as defined
below) or (B) by reason of the Participant’s Disability, then, in each case, the
Participant’s unvested Restricted Stock Units shall vest as of the Vesting Date
in a pro rata amount of the Restricted Stock Units that would have been earned
and vested in accordance with Section 2(a) based on actual achievement of the
Performance Goals as if the Participant’s employment or service had not
terminated, with such


2

--------------------------------------------------------------------------------




amount prorated for the portion of the Performance Period that lapsed prior to
the Participant’s termination of employment or service; provided, that, any
transition period (within the meaning of the Company’s Transition Policy, as may
be amended from time to time) shall not be considered a period of employment or
service for purposes of calculating the pro rata amount. Vested Restricted Stock
Units shall be settled as set forth in Section 3. “Company Approved Departure”
shall mean a termination of employment that the Company (through the members of
its senior management), in its sole discretion, determines to be in the best
interest of the Company and the Company’s approval of such termination as a
Company Approved Departure is approved or ratified by the Board or the
Administrator.
(iii)    Termination by Reason of Retirement. (A) If a Participant’s employment
or service terminates prior to the Vesting Date by reason of a Participant’s
Qualifying Permanent Retirement (as defined below), provided that such
termination occurs on or after March 31 (or if March 31 is not a business day,
the last business day prior to March 31) of the first fiscal year of the
Performance Period, the unvested Restricted Stock Units shall vest in accordance
with Section 2(a) based on actual achievement of the Performance Goals as if the
Participant’s employment or service had not terminated; (B) if a Participant’s
employment or service terminates prior to March 31 (or if March 31 is not a
business day, the last business day prior to March 31) of the first fiscal year
of the Performance Period by reason of a Participant’s retirement
(notwithstanding that such retirement may otherwise qualify as a Qualifying
Permanent Retirement), all unvested Restricted Stock Units shall immediately be
forfeited as of the termination date; and (C) if a Participant’s employment or
service terminates at any point prior to the Vesting Date by reason of a
Participant’s retirement that at any point during the Performance Period does
not constitute a Qualifying Permanent Retirement, all unvested Restricted Stock
Units shall immediately be forfeited as of the termination date or, if later,
the date such retirement does not constitute a Qualifying Permanent Retirement.
Vested Restricted Stock Units shall be settled as set forth in Section 3.
“Qualifying Permanent Retirement” means a termination of the Participant’s
employment or service by reason of a retirement (I) in accordance with the
applicable Company retirement policy (as may be amended from time to time) and
(II) that is a permanent retirement from all current and future employment,
including but not limited to self-employment, unless such employment is approved
by the Company in writing in advance of the Participant commencing such
employment.
(iv)    Termination for Cause. If a Participant’s employment or service
terminates for Cause, all unvested Restricted Stock Units shall be immediately
forfeited and canceled, effective as of the date of the Participant’s
termination of service. In addition, any Restricted Stock Units that vested
during the twelve (12) months prior to or any time after the Participant engaged
in the conduct that gave rise to the termination for Cause (and any stock or
cash issued in settlement of such Restricted Stock Units) shall upon demand by
the Administrator be immediately forfeited and disgorged or paid to the Company
together with all gains earned or accrued due to the sale of Stock issued in
settlement of any Restricted Stock Units.
(v)    Termination for Any Other Reason. If a Participant’s employment
terminates for any reason other than death, Disability, in a Company Approved
Departure, in a Qualifying Permanent Retirement or by the Company for Cause, all
unvested Restricted Stock Units shall immediately be forfeited.


3

--------------------------------------------------------------------------------




(c)    Change in Control. In the event of a Change in Control prior to the
Vesting Date, notwithstanding anything in Article XIII of the Plan to the
contrary, an amount of Restricted Stock Units equal to the Target Award shall
remain outstanding and shall vest on the Vesting Date, subject to the continued
employment or service of the Participant by the Company or any Subsidiary
thereof through such date, but without regard to achievement of any Performance
Goals; provided, that, if the Participant’s employment or service is terminated
by the Company without Cause or for Good Reason (each, a “Qualifying CIC
Termination”) within two (2) years following the effective date of the Change in
Control, such outstanding Restricted Stock Units shall vest as of the date of
such Qualifying CIC Termination. Vested Restricted Stock Units shall be settled
as set forth in Section 3. For purposes of this Agreement, “Good Reason” means
(i) if a Participant is a party to an employment or service agreement with the
Company and such agreement provides for a definition of Good Reason, the
definition contained therein; or (ii) if no such agreement exists or if such
agreement does not define Good Reason, the occurrence of one or more of the
following without the Participant’s express written consent, which circumstances
are not remedied by the Company within thirty (30) days of its receipt of a
written notice from the Participant describing the applicable circumstances
(which notice must be provided by the Participant within ninety (90) days of the
Participant’s knowledge of the applicable circumstances): (A) any material,
adverse change in the Participant’s duties, responsibilities or authority; (B) a
material reduction in the Participant’s base salary or bonus opportunity; or (C)
a geographical relocation of the Participant’s principal office location by more
than fifty (50) miles (other than a temporary geographical relocation for
business reasons).
(d)    Other Forfeiture Provisions. The Restricted Stock Units shall also be
forfeited and subject to disgorgement and/or repayment to the Company in the
event the Participant (i) engages in financial or other misconduct (including
but not limited to engaging in Competitive Activity (excluding, only of if the
Participant is located in California, clause (a) of the definition of
Competitive Activity contained in the Plan)) or as required by Applicable Law,
as provided in the Plan or (ii) materially violates any restrictive covenant
agreement (or any other agreement containing restrictive covenants) that the
Participant has entered into with the Company.
(e)    Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, subject to Article XIII of the Plan, the
Administrator, in its sole discretion, may waive forfeiture provisions or
accelerate the vesting with respect to any Restricted Stock Units under this
Agreement, at such times and upon such terms and conditions as the Administrator
shall determine; provided, however, that such waiver or acceleration of vesting
shall not change the settlement date of the Restricted Stock Units provided in
Section 3 of this Agreement; and provided, further, that the Administrator shall
not waive satisfaction of the Performance Goals with respect to a Participant
who is a “covered employee” as defined in Section 162(m)(3) of the Code.
(f)    Post-Termination Informational Requirements. Before the settlement of any
Restricted Stock Units following termination of employment or service, the
Company may require the Participant (or the Participant’s Eligible
Representative, if applicable) to make such representations and provide such
documents as the Administrator deems necessary or advisable to determine whether
the provisions of Section 2(b)(iii), 2(b)(iv) or 2(d) apply. Such
representations and documents may include tax returns and all other relevant
information and


4

--------------------------------------------------------------------------------




records from which the Company can determine the current or former employment
status of the Participant during the Performance Period. Notwithstanding
anything in this Agreement to the contrary, the settlement of the Restricted
Stock Units may be withheld until information deemed sufficient by the Company
is delivered to it, and any unvested Restricted Stock Units shall be forfeited
if the requested information is not provided in sufficient detail to the Company
before the earlier of (i) ninety (90) calendar days after the issue of a request
from the Company for such information and (ii) December 31 of the calendar year
in which the Vesting Date occurs.
3.    Administrator Certification; Settlement of Restricted Stock Units.
(a)    Certification. As soon as practicable following completion of the
Performance Period, the Administrator will review and certify in writing (i)
whether, and to what extent, the Performance Goals for the Performance Period
have been achieved, in whole or in part, and (ii) the number of Restricted Stock
Units that the Participant shall earn, if any, subject to compliance with the
requirements of Section 2 (the “Administrator Certification”). All
determinations of whether the Performance Goals have been achieved, the number
of Restricted Stock Units earned by the Participant, and all other matters
related to this Section 3(a) shall be made by the Administrator in its sole
discretion and shall be final, conclusive and binding on the Participant.
(b)    Settlement of Restricted Stock Units. Subject to Sections 8(d), 2(f) and
3(a), the Company shall deliver to the Participant one share of Company Common
Stock (or the value thereof) in settlement of each Restricted Stock Unit that
has become earned and vested as provided in Section 2 on the first to occur of
the following: (i) on or as soon as practicable following the date of the
Administrator Certification (but in no event later than 2½ months after the
Vesting Date); (ii) in the event of a termination of employment or service due
to death, as soon as practicable following the Participant’s termination of
employment or service by reason of death; (iii) in the event of a Qualifying CIC
Termination, within thirty (30) days following the effective date of the
Participant’s Qualifying CIC Termination, in each case (A) in Company Common
Stock by either, (x) issuing one or more certificates evidencing the Company
Common Stock to the Participant or (y) registering the issuance of the Stock in
the name of the Participant through a book entry credit in the records of the
Company’s transfer agent, or (B) in the event of settlement upon a Change in
Control, a cash payment equal to the Change in Control Price, multiplied by the
number of vested Restricted Stock Units. No fractional shares of Company Common
Stock shall be issued in settlement of Restricted Stock Units. Fractional
Restricted Stock Units shall be settled through a cash payment equal to the Fair
Market Value of the Company Common Stock on the settlement date.
4.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Company Common Stock
acquired upon vesting of the Restricted Stock Units unless such shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or, if such shares are not then so registered, such sale would be exempt from
the registration requirements of the Securities Act. The sale of such shares
must also comply with other applicable laws and regulations governing the shares
and Participant may not sell the shares of Company Common Stock if the Company
determines that such sale would not be in material compliance with such laws and
regulations.


5

--------------------------------------------------------------------------------




5.    Participant’s Rights with Respect to the Restricted Stock Units.
(a)    Restrictions on Transferability. The Restricted Stock Units granted
hereby are not assignable or transferable, in whole or in part, and may not,
directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including
without limitation by gift, operation of law or otherwise) other than by will or
by the laws of descent and distribution to the estate of the Participant upon
the Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.
(b)    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Company Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Company Common Stock are issued to the Participant in respect thereof.
(c)    Dividend Equivalents. If the Company declares a cash dividend on the
shares of Company Common Stock, then the Participant shall be credited with
Dividend Equivalents in the form of a right to a cash payment equal to (i) the
amount of the dividend declared and paid for each share of Company Common Stock,
multiplied by (ii) (x) the number of Restricted Stock Units earned by the
Participant as certified by the Administrator pursuant to Section 3(a) or (y) in
the case of a termination of employment or service by reason of Death or a
Qualifying CIC Termination, the number of Restricted Stock Units equal to the
Target Award. Dividend Equivalents shall be subject to the same forfeiture
restrictions as the Restricted Stock Units to which they are attributable and
shall be paid on the same date the Restricted Stock Units to which they are
attributable are settled in accordance with Section 3 hereof. Dividend
Equivalents credited to a Participant shall be distributed in cash or, at the
discretion of the Administrator, in shares of Company Common Stock having a Fair
Market Value equal to the amount of the Dividend Equivalents, if any.
6.    Participant’s Representations, Warranties and Covenants.
(a)    No Conflicts; No Consents. The execution and delivery by Participant of
this Agreement, the consummation of the transactions contemplated hereby and the
performance of Participant’s obligations hereunder do not and will not
(i) materially conflict with or result in a material violation or breach of any
term or provision of any Law applicable to either Participant or the Restricted
Stock Units or (ii) violate in any material respect, conflict with in any
material respect or result in any material breach of, or constitute (with or
without notice or lapse of time or both) a material default under, or require
either Participant to obtain any consent, approval or action of, make any filing
with or give any notice to any Person as a result or under the terms of, any
contract, agreement, instrument, commitment, arrangement or understanding to
which Participant is a party.
(b)    Compliance with Rule 144. If any shares of Company Common Stock issued in
respect of the Restricted Stock Units are to be disposed of in accordance with
Rule 144, the


6

--------------------------------------------------------------------------------




Participant shall transmit to the Company an executed copy of Form 144 (if
required by Rule 144) no later than the time such form is required to be
transmitted to the Commission for filing and such other documentation as the
Company may reasonably require to assure compliance with Rule 144 in connection
with such disposition.
(c)    Participant Status. The Participant represents and warrants that, as of
the date hereof, the Participant is an officer, employee, director or Consultant
of the Company or a Subsidiary.
7.    Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Committee to reflect
any stock dividend, stock split or share combination or any recapitalization,
business combination, merger, consolidation, spin-off, exchange of shares,
liquidation or dissolution of the Company or other similar transaction affecting
the Company Common Stock in such manner as it determines in its sole discretion.
8.    Miscellaneous.
(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.
(c)    Interpretation. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Administrator, acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine reasonably and
in good faith any questions that arise in connection with this Agreement, and
any such determination shall be final, binding and conclusive on all
Participants and other individuals claiming any right under the Plan. The
failure of the Company or the Participant to insist upon strict performance of
any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.
(d)    Tax Withholding. Whenever any cash or other payment is to be made
hereunder or with respect to the Restricted Stock Units, the Company or any
Subsidiary shall have the power to withhold an amount (in cash, Restricted Stock
Units or in Company Common Stock issuable upon settlement of Restricted Stock
Units or from other amounts paid to the Participant


7

--------------------------------------------------------------------------------




in cash (whether under the Plan or otherwise)) sufficient to satisfy federal,
state, and local withholding tax requirements relating to such transaction;
provided, however, that in the event that the Company withholds shares issuable
to the Participant (or any portion thereof) to satisfy any applicable
withholding taxes, the Company shall only withhold a number of whole shares
having a Fair Market Value, determined as of the date of vesting, not in excess
of the minimum of tax required to be withheld by law (or such lower amount as
may be necessary to avoid liability award accounting). The Company may require
the recipient of shares of Company Common Stock to remit to the Company an
amount in cash sufficient to satisfy the amount of taxes required to be withheld
as a condition to the issuance of shares in settlement of the Restricted Stock
Units. The Committee may, in its discretion, require the Participant, or permit
the Participant to elect, subject to such conditions as the Committee shall
impose, to meet such obligations by having the Company withhold or sell the
least number of whole shares of Company Common Stock having a Fair Market Value
sufficient to satisfy all or part of the amount required to be withheld. The
Company or such Subsidiary may defer the settlement of Restricted Stock Units
until such withholding or other tax requirements are satisfied and if the
Participant has not satisfied such withholding or other tax requirements as of
the last day of the calendar year in which the Vesting Date occurs, the
Restricted Stock Units shall be forfeited. The Participant shall be responsible
for all withholding taxes and other tax consequences of this award of Restricted
Stock Units.
(e)    Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws which would give rise to the application of the substantive
law of another jurisdiction.
(f)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Participant and the
Company.
(g)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
provided that the Company may assign all or any portion of its rights or
obligations under this Agreement to one or more persons or other entities
designated by it.
(h)    Severability; Blue Pencil. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
(i)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and


8

--------------------------------------------------------------------------------




(e) that the future value of the Company Common Stock is unknown and cannot be
predicted with certainty.
(j)    Employee Data Privacy. By accepting the grant evidenced hereby, the
Participant: (a) authorizes the Company and the Participant’s employer, if
different, any agent of the Company administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of its affiliates any
information and data the Company requests in order to facilitate the grant of
the Award and the administration of the Plan; (b) waives any data privacy rights
the Participant may have with respect to such information; and (c) authorizes
the Company and its agents to store and transmit such information in electronic
form.
(k)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website, the Fidelity
NetBenefits website or any other online access system of the Company’s third
party Plan administrator, email or other electronic delivery.
(l)    Section 409A of the Code. This Agreement is intended to be administered
in a manner consistent with the requirements, where applicable, of Section 409A
of the Code and the regulations promulgated thereunder (“Section 409A”). Where
reasonably practicable, the Agreement shall be administered in a manner to avoid
the imposition on the Participant of immediate tax recognition and additional
taxes pursuant to Section 409A. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. Notwithstanding the
foregoing, the Company shall not have any liability to any Person in the event
Section 409A applies to any payment hereunder in a manner that results in
adverse tax consequences to the Participant or any of the Participant’s
beneficiaries.
(m)    Specified Employee Delay. If the Participant is deemed a “specified
employee” within the meaning of Section 409A, as determined by the Committee, at
a time when the Participant becomes eligible for settlement of the Restricted
Stock Units upon his or her “separation from service” within the meaning of
Section 409A, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Participant’s
termination of service and (b) the Participant’s death. Notwithstanding anything
to the contrary in this Agreement, if settlement is to occur upon a termination
of service other than due to death or Disability and the Participant is a
specified employee, to the extent necessary to comply with, and avoid imposition
on the Participant of any additional tax or interest imposed under, Section
409A, settlement shall instead occur on the first business day following the
six-month anniversary of the Participant’s termination of service (or, if
earlier, upon the Participant’s death), or as soon thereafter as practicable
(but no later than 90 days thereafter).
(n)    Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


9

--------------------------------------------------------------------------------




(o)    Notices. All notices under this Agreement shall be (i) delivered by hand,
(ii) sent by commercial overnight courier service, (iii) sent by registered or
certified mail, return receipt requested, and first-class postage prepaid, (iv)
sent by e-mail or any other form of electronic transfer or delivery approved by
the Administrator, or (v) faxed, in each case to the parties at their respective
addresses and facsimile numbers set forth in the records of the Company or at
such other address or facsimile number as may be designated in a notice by
either party to the other.
(p)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


10